939 So.2d 93 (2006)
BILLY MARTINEZ, Petitioner(s)
v.
STATE OF FLORIDA, Respondent(s).
Case No. SC05-1214.
Supreme Court of Florida.
August 30, 2006.
The Court has determined that it should decline to exercise jurisdiction in this case. See Washington v. State, SC05-850 (Fla. May 16, 2006) (denying review of Washington v. State, 895 So. 2d 1141 (Fla. 4th DCA 2005)). The petition for discretionary review is, therefore, denied.
No motion for rehearing will be entertained by the Court. See Fla. R. App. P. 9.330(d).
WELLS, ANSTEAD, PARIENTE, QUINCE and CANTERO, JJ., concur.